Title: From Bartholomew Dandridge, Jr., to Timothy Pickering, 14 July 1795
From: Dandridge, Bartholomew Jr.
To: Pickering, Timothy


          
            July 14. 1795.
          
          By the President’s order B. Dandridge respectfully returns to The Secretary of War the several papers respecting the site

on the Potomac most proper for establishing an arsenal; and informs the Secretary that after an attentive consideration of said papers & viewing all circumstances The President is of opinion that the site on Conogocheague is the most advantageous & proper, & requests that he will immediately take measures for causing the said establishment at that place. The President desires also that the Secretary will use his exertions to progress the Arsenal in South Carolina. B.D. also sends herewith to the Secretary the papers relating to the resignation of Genl Robertson; & informs him that ⟨the⟩ President thinks Jas Winchester, mentioned in Gov. Blount’s letter, the most proper character to succeed Genl Robertson.
        